In related child custody proceedings pursuant to Family Court Act article 6, the mother appeals from (1) so much of an order of the Family Court, Nassau County (Pessala, J.), dated May 31, 2006, as granted the father’s motion to dismiss her petition for custody of the subject child on the ground that it failed to state a change of circumstances sufficient to warrant modification of a prior order of the same court dated December 3, 2004, granting custody to the maternal grandmother, dismissed the petition without prejudice, and referred the matter to a referee for a conference on, inter aha, the mother’s amended petition, and (2) an order of the same court dated July 5, 2006, which, upon the mother’s default in appearing, dismissed the mother’s amended petition with prejudice.
Ordered that the appeals are dismissed, without costs or disbursements, inter alia, as the orders appealed from were superseded by an order of the same court, dated February 6, 2006, entered on consent of the parties, from which no appeal lies (see Matter of Mazarakis v Mazarakis, 39 AD3d 758, 758-759 [2007]; Matter of Khan v Dolly, 302 AD2d 596 [2003]). Schmidt, J.P., Spolzino, Santucci and Dickerson, JJ., concur.